Citation Nr: 1625806	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  14-17 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the claims on appeal are decided.

The Veteran reports that his hearing loss and tinnitus are related to in-service noise exposure.  He maintains that tinnitus began during service and continued post-service.  The Veteran had normal hearing acuity at the time of separation.  

In December 2010, the Veteran was afforded a VA audiology examination.  The examiner opined that because the Veteran's hearing evaluations at entrance and separation were within normal limits with no significant threshold shifts noted at separation, and because there was no claim of tinnitus during active service in the claims file, that the Veteran's hearing loss and tinnitus were unlikely to have been caused by or a result of acoustic trauma in service.  

The Board points out that even though disabling hearing loss is not demonstrated at separation, a Veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  In this regard, the Board notes that in a June 2011 rating decision, in connection with a grant of service connection for posttraumatic stress disorder(PTSD), the RO acknowledged in-service noise exposure in the acceptance of his claimed PTSD stressor, to include exposure to helicopter flights and shooting while the Veteran was on duty.  In addition, the December 2010 VA opinion lacked any discussion of the Veteran's contentions as to onset and continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the above, the Board finds that a new VA audiological examination is warranted.  

Finally, the AOJ should identify any outstanding relevant VA and non-VA treatment records that are not currently associated with the claims file.  38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding VA and non-VA treatment records that are not already associated with the claims file.

2.  Schedule the Veteran for a VA examination for hearing loss and tinnitus.  The examiner must review the claims file and must note that review in the report.  Any further indicated tests and studies should be conducted.

A complete rationale should be given for all opinions and conclusions expressed.  The examiner should provide an opinion as to the following: 

Is it at least as likely as not (50 percent probability or more) that bilateral hearing loss and/or tinnitus originated in service or within one year of separation from service, or is otherwise related to any incident of service, to include exposure to noise during service.  The examiner must consider statements from the Veteran regarding the onset and any reported continuity of symptomatology.  

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

